Exhibit 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of the 18th day of June, 2003, made by
Photogen Technologies, Inc., a Nevada corporation (the “Grantor”), in favor of
Xmark Fund, L.P., a Delaware limited partnership, and Xmark Fund, Ltd., a Cayman
Islands corporation (the “Secured Parties”).

 

WITNESSETH

 

WHEREAS, the Grantor and the Secured Parties have entered into a Going Forward
Agreement, dated as of May 2, 2003 (the “Going Forward Agreement”).

 

WHEREAS, the Grantor and Alliance Pharmaceutical Corp., a New York corporation
(“Alliance”), are entering into an Asset Purchase Agreement, dated as of June
10, 2003 (the “Asset Purchase Agreement”), pursuant to which, as of the date of
the closing of the transactions contemplated therein (the “Closing Date”),
Alliance shall sell, transfer and assign its property and assets relating to the
Product (as defined below).

 

WHEREAS, the Grantor has agreed to grant to the Secured Parties a security
interest in certain of its property and assets relating to the Product as of the
Closing Date to secure the performance of the obligations of the Grantor under
the Going Forward Agreement; and

 

WHEREAS, the Grantor is contemporaneously entering into a Patent and Trademark
Security Agreement with the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises set forth above the Grantor
hereby agrees with the Secured Parties as follows:

 

TERMS

 

1.                                       Defined Terms.  The terms set forth
below have the following meanings:

 

“Accounts” shall have the meaning assigned to such term under the Code.

 

“Chattel Paper” shall have the meaning assigned to such term under the Code.

 

“Code” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

 

“Documents” shall have the meaning assigned to such term under the Code.

 

“Event of Default” means:

 

1.                                       the failure by the Grantor to perform
in any material respect any obligation of the Grantor under this Security
Agreement as and when required by this Security Agreement; or

 

2.                                       any representation or warranty made by
the Grantor pursuant to this Security Agreement is untrue in any material
respect when made; or

 

--------------------------------------------------------------------------------


 

3.                                       the failure by the Grantor to perform
in any material respect any obligation of the Grantor under the Patent and
Trademark Security Agreement as and when required by the Patent and Trademark
Security Agreement; or

 

4.                                       any representation or warranty made by
the Grantor pursuant to the Patent and Trademark Security Agreement is untrue in
any material respect when made; or

 

5.                                       the security interests granted herein
and pursuant to the Patent and Trademark Security Agreement do not constitute
for any reason a first priority perfected security interest in the Collateral
covered thereby (other than as a result of a failure to make the filings
specified in Schedule II of this Security Agreement and Exhibits C, D and E of
the Patent and Trademark Security Agreement); or

 

6.                                       the Grantor shall file a petition under
bankruptcy, insolvency or debtor’s relief law or make an assignment for the
benefit of its creditors; or

 

7.                                       a court of competent jurisdiction
enters an order or decree under any federal or state bankruptcy law that (X) is
for relief against the Grantor in an involuntary case brought with respect to
the Grantor in such court, (Y) appoints a custodian, receiver or other similar
official for all or substantially all the Grantor’s property or (Z) orders the
liquidation of the Grantor, and the order or decree remains unstayed and in
effect for 60 days; or

 

8.                                       any representation or warranty made by
the Grantor pursuant to the Going Forward Agreement is untrue in any material
respect when made;

 

9.                                       failure of the Grantor to pay any
Obligation when due or to perform in any material respect any other obligation
of the Grantor under the Going Forward Agreement as and when required by the
Going Forward Agreement; or

 

10.                                 the loss or suspension of the Food and Drug
Administration approval relating to the Product;

 

11.                                 the Grantor shall fail to pay when due
(after the expiration of any cure period provided by agreements governing the
obligation) any principal of, premium or interest on or any amount payable in
respect of any borrowed money indebtedness or

 

12.                                 the failure by the Grantor to perform in any
material respect any obligation of the Grantor under those certain secured
promissory notes made by the Grantor in favor of the Secured Parties of even
date herewith (the “Notes”).

 

“General Intangibles” shall have the meaning assigned to such term under the
Code.

 

“Instrument” shall have the meaning assigned to such term under the Code.

 

“Inventory” shall have the meaning assigned to such term under the Code, and in
any event, including all inventory, merchandise, goods and other personal
property that are held by or on behalf of a person for sale or lease or to be
furnished under a contract of service or which give rise to any Account,
including returned goods.

 

2

--------------------------------------------------------------------------------


 

“Investment Property” shall have the meaning assigned to such term under the
Code.

 

“Lease” shall mean the lease, between Equity Office Properties Trust, as
successor in interest to WHAMC Real Estate Limited Partnership, and Alliance,
dated November 7, 1997, for the property located at 6175 Lusk Boulevard, San
Diego, California 92121, as assigned to, and assumed by, the Grantor as of the
Closing Date.

 

“License Agreement” shall mean the amended and restated License Agreement, dated
February 22, 2002, between Schering Aktiengesellschaft (“Schering”) and
Alliance, as amended and assigned to, and assumed by, the Grantor pursuant to
the terms and conditions of the Amendment and Assumption Agreement, dated of
June 2003 by and among  Schering, Grantor, Alliance and Bracco International
B.V.

 

“Lien” shall mean any lien, mortgage, security interest, chattel mortgage,
pledge or other encumbrance (statutory or otherwise) of any kind securing
satisfaction or performance of an obligation, including any agreement to give
any of the foregoing, any conditional sales or other title retention agreement,
any lease in the nature thereof, and the filing of or the agreement to give any
financing statement under the Code of any jurisdiction or similar evidence of
any encumbrance, whether within or outside the United States.

 

“Marketing Agreement” shall mean the Marketing Services Agreement, dated March
7, 2003 between Alliance and Gerbig, Snell/Weisheimer Advertising, LLC (“GSW”),
as amended and assigned to and assumed by, the Grantor pursuant to the terms and
conditions of the Amendment and Assumption Agreement, dated of June 2003 (the
“GSW Agreement”) by and among GSW, Grantor and Alliance.  The capitalized terms
“Advertising Plans”, “Financing Transaction” and “Payment Shares” used herein
shall have the respective meanings given such terms in the GSW Agreement.

 

“Obligations” shall mean:

 

1.                                       all obligations and liabilities to the
Secured Parties, whether now existing or hereafter arising, under the Going
Forward Agreement (including, without limitation, the payment obligations under
Section 2(b)(i) of the Going Forward Agreement and pursuant to the Put Right (as
defined in the Going Forward Agreement)), this Security Agreement, the Patent
and Trademark Security Agreement, the Notes and/or any document or agreement
related to any of the foregoing and the due performance and compliance with the
terms of the Going Forward Agreement, this Security Agreement, the Patent and
Trademark Security Agreement, the Notes and/or any document or agreement related
to any of the foregoing;

 

2.                                       any and all sums advanced by the
Secured Parties in order to preserve the Collateral or to preserve the Secured
Parties’ security interest in the Collateral; and

 

3.                                       in the event of any proceeding for the
collection or enforcement of any obligations or liabilities of the Grantor
referred to in the immediately preceding clauses (1) through (2) in accordance
with the terms of the Going Forward Agreement, this Security Agreement, the
Patent and Trademark Security Agreement, the Notes and/or any document or
agreement related to the foregoing, the expenses of re-taking, holding,
preparing for sale,

 

3

--------------------------------------------------------------------------------


 

selling or otherwise disposing of or realizing on the Collateral, or of any
other exercise by the Secured Parties of their rights hereunder, together with
reasonable attorneys’ fees and court costs.

 

“Patent and Trademark Security Agreement” shall mean that certain Patent and
Trademark Security Agreement dated as of the date hereof between the Grantor and
the Secured Parties.

 

“Proceeds” shall have the meaning assigned to such term under the Code.

 

“Product” means Imagent® a sterile, non-pyrogenic white powder with a diluted
perflexane headspace that, after reconstitution into a suspension of
microspheres, is used for contrast enhancement during the indicated ultrasound
imaging procedures and is indicated for use in patients with suboptimal
echocardiograms to opacify the left ventricular chamber and to improve the
delineation of the left ventricular endocardial border.

 

“Proprietary Information” means information generally unavailable to the public
that has been created, discovered, developed or otherwise become known to the
Grantor or in which property rights have been assigned or otherwise conveyed to
the Grantor, which information has economic value or potential economic value to
the marketing, sale and distribution of the Product.  Proprietary Information
shall include, but not be limited to, trade secrets, processes, formulas,
writings data, know-how, negative know-how, improvements, discoveries,
developments, designs, inventions, techniques, technical data, customer and
supplier lists, financial information, business plans or projections and
modifications or enhancements to any of the above.  Proprietary Information
shall include all information existing on the date hereof and all information
developed or acquired hereafter.

 

“Security Agreement” means this Security Agreement, as amended, supplemented or
otherwise modified from time to time.

 

“Territory” shall mean the United States of America, its territories and
possessions.

 

“Vendor Agreement” means the Vendor Agreement, dated February 28, 2002, between
RedKey, Inc., an Ohio corporation doing business as Cardinal Health Sales and
Marketing Services, and the Grantor, as amended in accordance with the terms of
this Security Agreement.

 


2.                                       GRANT OF SECURITY INTEREST.  AS
COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE
OF THE OBLIGATIONS, THE GRANTOR HEREBY GRANTS TO THE SECURED PARTIES A
CONTINUING FIRST PRIORITY SECURITY INTEREST IN ALL OF THE GRANTOR’S RIGHT, TITLE
AND INTEREST IN AND TO THE FOLLOWING PROPERTY NOW OWNED OR AT ANY TIME HEREAFTER
ACQUIRED BY THE GRANTOR OR IN WHICH THE GRANTOR NOW HAS OR AT ANY TIME IN THE
FUTURE MAY ACQUIRE RIGHT, TITLE OR INTEREST (COLLECTIVELY, THE “COLLATERAL”):

 

(i)                                     the Vendor Agreement, to the extent and
only to the extent that the Vendor Agreement authorizes the marketing and sale
of the Product in the Territory;

 

(ii)                                  the License Agreement;

 

4

--------------------------------------------------------------------------------


 

(iii)                               the Lease;

 

(iv)                              the Marketing Agreement, subject to the
provisions of Section 6 of the GSW Agreement which provide for the continuing
ownership of GSW in the Advertising Plans unless and until the Financing
Transaction has been successfully completed and the Payment Shares have been
issued (the “GSW Ownership Rights”);

 

(v)                                 all Proprietary Information, whether
existing on the date hereof or developed or acquired hereafter;

 

(vi)                              contracts, Documents and General Intangibles
developed or acquired by the Grantor, whether now existing or hereafter arising,
to the extent and only to the extent related to the use, sale, manufacture,
marketing or distribution of the Product and all amendments, modifications and
supplements thereto;

 

(vii)                           the manufacturing facility described on Schedule
I hereto and all of the equipment located therein used in connection with the
manufacture and distribution of the Product; provided that in the event that
Grantor, in the ordinary course of its business, leases or obtains purchase
money financing from non-affiliated third parties for any new equipment that
constitutes Collateral, the Secured Parties agree that the lessor or equipment
financier shall have a first priority security interest in such new equipment
and the Secured Parties shall have a second priority security interest in such
equipment (and shall execute such documents necessary to effect such
subordination, including UCC-3 filings) on the condition that the lessor or
equipment financier collaterally assigns any such equipment or equipment lease
to the Secured Parties on terms and conditions reasonably satisfactory to the
Secured Parties;

 

(viii)                        the approved new drug application NDA #21-191 for
the Product, and all amendments, modifications and supplements thereto;

 

(ix)                                all books, records, ledgercards, files,
correspondence, computer programs, tapes, disks and related data processing
software (owned by the Grantor or in which it has an interest) which at any time
evidence or contain information relating to any or all of (i), (ii), (iii),
(iv), (v), (vi), (vii) and (viii) above or are otherwise necessary or helpful in
the collection thereof or realization thereupon;

 

(x)                                   documents of title, policies and
certificates of insurance, securities, Chattel Paper, other documents or
instruments evidencing or pertaining to any or all of (i), (ii), (iii), (iv),
(v), (vi), (vii) and (viii) above;

 

(xi)                                all Supporting Obligations (as defined in
the Code) and guaranties, including letters of credit and guarantees issued in
support of Accounts and Chattel Paper, General Intangibles and Investment
Property (as defined in the Code), Liens on real or personal property, leases,
and other agreements and property which in any way secure or relate to any or
all of (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix)  and (x) above, or
are acquired for the purpose of securing and enforcing any item thereof;

 

(xii)                             (A) all cash held as cash collateral to the
extent not otherwise constituting Collateral, all other cash or property at any
time on deposit with or held by the

 

5

--------------------------------------------------------------------------------


 

Secured Parties for the account of the Grantor (whether for safekeeping,
custody, pledge, transmission or otherwise), (B) all Payment Intangibles (as
defined in the Code), (C) all letter of credit obligations, (D) all investments
and reinvestments (however evidenced) of amounts from time to time credited to
such accounts, and (E) all interest, dividends, distributions and other proceeds
payable on or with respect to (1) such investments and reinvestments and (2)
such accounts, and (3) all Investment Property; and

 

(xiii)                          all products and proceeds of (i), (ii), (iii),
(iv), (v), (vi), (vii), (viii), (ix), (x), (xi) and (xii) above (including, but
not limited to, all claims to items referred to in  (i), (ii), (iii), (iv), (v),
(vi), (vii), (viii), (ix), (x), (xi) and (xii) above) and all claims of the
Grantor against third parties for (a) loss of, damage to, or destruction of, and
payments due or to become due under leases, rentals and hires of any or all of,
(i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi) and (xii)
above and (b) proceeds payable under, or unearned premiums with respect to
policies of insurance in whatever form; and

 

(xiv)                         all inventory, equipment (including without
limitation equipment located at the manufacturing facility described on Schedule
I), accounts, Chattel Paper, letter of credit rights, Instruments, commercial
tort claims, and investment property  to the extent it is related to the Product
or necessary for the manufacture and sale of the Product; provided that in the
event that Grantor, in the ordinary course of its business, leases or obtains
purchase money financing from non-affiliated third parties for any new equipment
that constitutes Collateral, the Secured Parties agree that the lessor or
equipment financier shall have a first priority security interest in such new
equipment and the Secured Parties shall have a second priority security interest
in such equipment (and shall execute such documents necessary to effect such
subordination, including UCC-3 filings) on the condition that the lessor or
equipment financier collaterally assigns any such equipment or equipment lease
to the Secured Parties on terms and conditions reasonably satisfactory to the
Secured Parties;.

 

3.                                       Rights of the Secured Parties;
Limitations on the Secured Parties’ Obligations.

 

(a)                                  Grantor Remains Liable under Accounts and
Contracts.  Anything herein to the contrary notwithstanding, the Grantor shall
remain liable under each of the Accounts and contracts that constitute part of
the Collateral to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account and in accordance with and pursuant
to the terms and provisions of each such contract.  The Secured Parties shall
not have any obligation or liability under any Account that constitutes part of
the Collateral (or any agreement giving rise thereto) or under any contract that
constitutes part of the Collateral by reason of or arising out of this Security
Agreement or the receipt by the Secured Parties of any payment relating to such
Account or contract pursuant hereto, nor shall the Secured Parties be obligated
in any manner to perform any of the obligations of the Grantor under or pursuant
to any such Account (or any agreement giving rise thereto) or under or pursuant
to any such contract, to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any such Account (or any agreement giving rise
thereto) or under any such contract, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Verification and Analysis of Accounts.  If
an Event of Default has occurred and is continuing, the Secured Parties shall
have the right to communicate with account debtors on the Accounts that
constitute part of the Collateral and parties to the contracts that constitute
part of the Collateral to verify with them to its satisfaction the existence,
amount and terms of any such Accounts or contracts and to make test
verifications of such Accounts in any manner and through any medium that it
reasonably considers advisable, and the Grantor shall furnish all such
assistance and information as the Secured Parties may require in connection
therewith.  At any time and from time to time, but not more than twice within
any 180-day period, upon the Secured Parties’ reasonable request and at the
expense of the Grantor, the Grantor shall cause independent public accountants
or others satisfactory to the Secured Parties to furnish to the Secured Parties
reports showing reconciliations, aging and test verifications of, and trial
balances for, such Accounts.

 

4.                                       Representations and Warranties.  The
Grantor hereby represents and warrants that:

 

(a)                                  Title; No Other Liens.  Except for the Lien
granted to the Secured Parties pursuant to this Security Agreement, the Lien
granted to the Secured Parties pursuant to the terms of the Patent and Trademark
Security Agreement and the GSW Ownership Rights, the Grantor owns each item of
the Collateral free and clear of any and all Liens or claims of others.  No
security agreement, financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as may have been filed in favor of the Secured Parties pursuant to
this Security Agreement and the Patent and Trademark Security Agreement.

 

(b)                                 Perfected First Priority Liens.  The Liens
granted pursuant to this Security Agreement will constitute upon the completion
of all the filings or notices listed in Schedule II hereto, perfected Liens on
all Collateral, which are prior to all other Liens on such Collateral and which
are enforceable as such against all creditors of the Grantor.

 

(c)                                  Accounts.  To the Grantor’s knowledge, no
amount payable to the Grantor under or in connection with any Account that
constitutes part of the Collateral is evidenced by any Instrument (other than
checks in the ordinary course of business) or Chattel Paper which has not been
delivered to the Secured Parties.  The place where the Grantor keeps its records
concerning the Accounts that constitute part of the Collateral is set forth on
Schedule III hereto.

 

(d)                                 Consents.  No consent (other than the
consent of Equity Office Properties Trust, to be obtained after the consummation
of the transaction contemplated by the Asset Purchase Agreement) of any party
(other than the Grantor) to any contract that constitutes part of the Collateral
is required, or purports to be required, in connection with the execution,
delivery and performance of this Security Agreement.

 

(e)                                  Inventory.  The Inventory that constitutes
part of the Collateral is, as of the date hereof, kept at the locations listed
on Schedule IV hereto.

 

(f)                                    Chief Executive Office.  The Grantor’s
chief executive office and chief place of business is located at 140 Union
Square Drive, New Hope, PA 18938.

 

7

--------------------------------------------------------------------------------


 

(g)                                 Power and Authority.  The Grantor has full
power, authority and legal right to enter into this Security Agreement and to
grant the Secured Parties the Lien on the Collateral pursuant to this Security
Agreement.

 

(h)                                 Binding Obligation.  This Security Agreement
has been duly executed and delivered by the Grantor and constitutes a legal,
valid and binding obligation of the Grantor enforceable in accordance with its
terms, subject to bankruptcy, insolvency and other similar laws generally
affecting or relating to the enforceability of creditors’ rights.

 

(i)                                     Non Violation.  The execution, delivery
and performance of this Security Agreement will not violate any provision of any
applicable law or regulation or of any order, judgment, writ, award or decree of
any court, arbitrator or governmental authority, domestic or foreign, or of any
securities issued by the Grantor, or of any mortgage, indenture, lease, contract
or other agreement (upon receipt of the consent set forth in Section 4(d)
above), instrument or undertaking to which the Grantor is a party or which
purports to be binding upon the Grantor or upon any of its assets and will not
result in the creation or imposition of any Lien on any of the assets of the
Grantor except as contemplated by this Security Agreement and the Patent and
Trademark Security Agreement.

 

(j)                                     Consents.  To Grantor’s knowledge, no
consent, filing, approval, registration, recording, or other action is required
(x) for the grant by the Grantor of the Lien on the Collateral pursuant to this
Security Agreement or for the execution, delivery or performance of this
Security Agreement by the Grantor, or (y) to perfect the Lien purported to be
created by this Security Agreement, in each case except as set forth in Section
4(d) above.

 

(k)                                  Validity of Collateral.  To the knowledge
of the Grantor, all of the Collateral is subsisting and is valid, with the
exception of the Vendor Agreement which has not yet been assigned to the
Grantor.  Promptly upon assignment of the Vendor Agreement to the Grantor, but
in any event within five (5) days thereafter, Grantor will provide a collateral
assignment, in substantially the form previously provided by Vendor to the
Secured Parties, of such Vendor Agreement to the Secured Parties.

 

(l)                                     Organization.  The Grantor is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and duly qualified and in good standing in every other
state or jurisdiction in which the nature of the Grantor’s business or the
ownership of its assets requires such qualification except where the failure to
so qualify would not have a material adverse effect on the Grantor or the
Collateral.

 

5.                                       FDA Representations, Warranties and
Covenants.

 

(a)                                  Compliance with FDC Act.  The Grantor
represents and warrants that, with respect to the Product, Grantor has, and to
Grantor’s knowledge based on its due diligence investigation in connection with
the Asset Purchase Agreement, Alliance has at all times prior to the date hereof
complied with and, so long as any Obligations are outstanding, will continue to
comply with all provisions of the Federal Food, Drug, and Cosmetic Act and its
implementing regulations, and all other federal and state regulatory
requirements, governing the manufacturing, holding, processing, sale, and
marketing of the Product, including, but not limited to:

 

8

--------------------------------------------------------------------------------


 

(i)                                     the terms and specifications set forth
in the approved new drug application NDA #21-191 (the “NDA”) for the Product,
and any supplements and amendments relating thereto;

 

(ii)                                  postapproval commitments and/or
requirements outlined in the Food and Drug Administration’s (the “FDA”) NDA
approval letters for the Product, copies of which are attached hereto as Exhibit
A;

 

(iii)                               FDA’s good manufacturing practices
regulations that apply to drugs;

 

(iv)                              adverse event reporting;

 

(v)                                 establishment registration and drug listing;

 

(vi)                              submission of all required NDA supplements for
changes to the terms and specifications set forth in the NDA;

 

(vii)                           promotional requirements and restrictions,
including but not limited to applicable advertising laws and requirements;

 

(viii)                        label and labeling requirements; and

 

(ix)                                not making any misrepresentation of fact to
the FDA with regard to the NDA and/or the Product.

 

(b)                                 Transfer of Documentation.  Within 5 days
following written notice by the Secured Parties, the Grantor shall provide the
Secured Parties with a copy of all documentation necessary for the Grantor
and/or the Secured Parties to be in and remain in full compliance with the NDA,
pursuant to section 314.72 of Title 21 of the Code of Federal Regulations,
including, but not limited to: the NDA and any amendments and supplements
thereto; all correspondence concerning the NDA between the FDA and Grantor
whether written before or after the NDA was approved; all contracts with
suppliers of ingredients and raw materials for the  Product; all batch records
regarding the Product; all validation studies; all stability reports; all
standard operating procedures; all postmarket surveillance files, including
adverse event reports; and postmarket studies.  At that same time, Grantor shall
also provide the Secured Parties with a copy of the following additional
documentation:

 

(i)                                     a list of the names, addresses, and job
descriptions of all employees involved in the manufacturing, sale and
distribution of the Product;

 

(ii)                                  a list of the names, addresses and job
descriptions of all employees involved in purchasing ingredients or raw
materials for the Product;

 

(iii)                               a list of the names, addresses and job
descriptions of all employees involved in quality control and quality assurance
for the Product;

 

9

--------------------------------------------------------------------------------


 

(iv)                              all employment and consulting agreements for
any person or entity involved in the manufacturing, sale and/or distribution of
the Product;

 

(v)                                 all audit and consulting reports done by any
person or entity concerning Grantor’s compliance with, or potential failure to
comply with, obligations relating to the Federal Food, Drug, and Cosmetic Act
and/or all other applicable federal and state regulatory requirements; and

 

(vi)                              a list of the names and addresses of all
customers for, and suppliers of, the Product or any of its ingredients.

 

(c)                                  Recalls etc.  The Grantor agrees to handle
the administration of, and be responsible for all costs and expenses relating
to, all court actions, claims, governmental investigations or inquiries,
recalls, stock recoveries or market withdrawals of the Product, including but
not limited  to, making all necessary and appropriate contacts with federal and
state authorities, notifications to third parties, and Product disposition.  The
Grantor shall indemnify and hold the Secured Parties harmless from all claims,
actions, losses, liabilities, damages and expenses arising from such matters,
regardless of whether such claims, actions, losses, liabilities, damages and
expenses relate to the period prior to or after the occurrence of an Event of
Default.

 

(d)                                 Withdrawal of Product.  Grantor represents
that there exists no set of facts which could furnish a basis for the
withdrawal, suspension or termination of the NDA or any threatened or potential
request for the recall or cessation of sales of the Product covered by that NDA
by the FDA or any other governmental authority.

 

6.                                       Covenants.

 

(a)                                  The Grantor covenants and agrees with the
Secured Parties that from and after the date of this Security Agreement until
the payment or performance in full by the Grantor of all of its Obligations:

 

(i)                                     Further Documentation; Pledge of
Instruments and Chattel Paper.  At any time and from time to time, upon the
written request of the Secured Parties, and at the sole expense of the Grantor,
the Grantor will promptly and duly execute and deliver such further instruments
and documents and take such further action as the Secured Parties may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Security Agreement and of the rights and powers herein granted, including,
without limitation, (i) the filing of any financing or continuation statements
under the Code in effect in any such jurisdiction with respect to the Liens
created hereby.  The Grantor also hereby authorizes the Secured Parties to file
any such financing or continuation statement without the signature of the
Grantor to the extent permitted by applicable law.  A carbon, photographic or
other reproduction of this Security Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.  If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument or Chattel Paper, such Instrument or Chattel Paper shall be
immediately delivered to the Secured Parties, duly endorsed in a manner
satisfactory to the Secured Parties, to be held as Collateral pursuant to this
Security Agreement.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Indemnification.  The Grantor agrees to
pay, and to save the Secured Parties harmless from, any and all liabilities,
costs and expenses (including, without limitation, legal fees and expenses) (i)
with respect to, or resulting from, any delay in paying, any and all excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral, (ii) with respect to, or resulting from, any
delay by the Grantor in complying with any law or regulation applicable to any
of the Collateral, (iii) in connection with any action taken by the Secured
Parties in exercising its rights under this Security Agreement, other than
actions involving any Secured Party’s gross negligence, bad faith or violation
of law, and (iv) in connection with the preparation and enforcement of this
Security Agreement and the related documents.  In any suit, proceeding or action
brought by the Secured Parties under any Account or contract that constitutes
part of the Collateral for any sum owing thereunder, or to enforce any
provisions of any such Account or contract, the Grantor will save, indemnify and
keep the Secured Parties harmless from and against all expense, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
or liability whatsoever of the account debtor or obligor thereunder, arising out
of a breach by the Grantor of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from the Grantor.

 

(iii)                               Maintenance of Records.  The Grantor will
keep and maintain at its own cost and expense satisfactory and complete records
of the Collateral, including, without limitation, a record of all payments
received and all credits granted with respect to the Accounts that constitute
part of the Collateral.  The Grantor hereby grants to the Secured Parties access
to all of the Grantor’s books and records pertaining to the Collateral, and the
Grantor shall turn over any such books and records for inspection at the office
of the Grantor to the Secured Parties or to their representatives during normal
business hours at the request of the Secured Parties.

 

(iv)                              Limitation on Liens on Collateral.  The
Grantor (x) will not create, incur or permit to exist, will defend, at its own
expense, the Collateral against, and will take such other action as is necessary
to remove, any Lien or claim on or to the Collateral, and (y) will defend the
right, title and interest of the Secured Parties in and to any of the Collateral
against the claims and demands of all persons whomsoever.

 

(v)                                 Limitations on Dispositions of Collateral. 
The Grantor will not sell, transfer, lease or otherwise dispose of any of the
Collateral, or attempt, offer or contract to do so except for sales of Inventory
and the collection and use of cash proceeds in the ordinary course of its
business without express, written agreement by the Secured Parties.

 

(vi)                              Limitations on Performance of Contracts and
Agreements Giving Rise to Accounts.  The Grantor will not (i) fail to exercise
promptly and diligently each and every material right or fail to perform each
material obligation which it may have under each contract that constitutes part
of the Collateral and each agreement giving rise to an Account that constitutes
part of the Collateral (other than any right of termination) except where the
Grantor determines in its reasonable business judgment that the failure to
exercise such right or perform such obligation is in the best interest of the
Grantor and consistent with the protection and preservation of the rights and
interests of the Secured Parties in the Collateral or (ii) fail to deliver to
the Secured Parties, upon request, a copy of each material demand, notice or
document received by it relating in any way to any contract that constitutes
part of the Collateral or any

 

11

--------------------------------------------------------------------------------


 

agreement giving rise to an Account that constitutes part of the Collateral. 
The Grantor will not amend or modify the terms of, or waive any rights under,
any contracts, including the Vendor Agreement, without the express written
consent of Secured Parties.

 

(vii)                           Further Identification of Collateral.  The
Grantor will furnish to the Secured Parties from time to time, upon the request
of the Secured Parties, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Parties may reasonably request, all in reasonable
detail.

 

(viii)                        Notices.  The Grantor will advise the Secured
Parties promptly, in reasonable detail, at its address in accordance with
Section 14, (i) of any Lien (other than Liens permitted hereunder) on, or claim
asserted against, any of the Collateral and (ii) of the occurrence of any other
event which could reasonably be expected to have a material adverse effect on
the value of any material portion of the Collateral or on the Liens created
hereunder.

 

(ix)                                Change of Name; Location of Collateral;
Records; Place of Business.  The Grantor shall not make any change (a) in its
name, (b) in the location of its chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office facility at which Collateral owned by it is
located (including the establishment of any such new office or facility) from
the locations set forth on Schedule I attached hereto, (c) in its identity or
type of organization or corporate structure (d) in its Federal Taxpayer
Identification Number or organizational identification number or (e) in its
jurisdiction or organization unless (i) the Guarantor provides the Secured
Parties at least 30 days prior written notice of such change and (ii) all
filings have been made under the Code or otherwise that are required in order
for the Secured Parties to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the
Collateral.

 

(x)                                   Subsidiaries.  This Security Agreement is
entered into on behalf of and for the benefit of the Grantor and its
subsidiaries and other entities controlled by the Grantor which have rights in
the Collateral.  The security interest granted by the Grantor hereunder is
intended to include all rights of the Grantor in and to the Collateral,
including any rights of its subsidiaries and such other entities in and to such
Collateral, and the Grantor will not permit such subsidiaries and entities to
exercise any of their rights with respect to the Collateral.

 

(xi)                                Payment of Taxes and Other Claims.  The
Grantor shall pay or discharge when due all taxes, assessments and governmental
charges or levies imposed upon it unless same are not delinquent, provided,
however, that the Grantor shall have the right to challenge in good faith by
appropriate proceedings any disputed taxes, assessments or governmental charges
or levies provided that the Grantor establishes appropriate reserves therefor in
accordance with generally accepted accounting principles; and, provided,
further, that notwithstanding any such contest, the Grantor shall pay such
disputed taxes, assessments and governmental charges or levies if nonpayment
would result in the imposition of any Lien on the Grantor’s assets or
properties.

 

(xii)                             Indebtedness; Distributions; Investments;
Consolidation and Merger; Subsidiaries; Nature of Business; Affiliate
Transactions; Invoices.  The Grantor shall not (i) create, incur, assume or
suffer to exist any indebtedness (exclusive of trade debt) whether

 

12

--------------------------------------------------------------------------------


 

secured or unsecured other than the Grantor’s indebtedness to the Secured
Parties and any indebtedness now or hereafter existing to Oxford Bioscience
Partners IV, L.P. and MRNA Fund II, L.P. or their respective affiliates;
provided, that, any security interest in such existing or hereafter existing
indebtedness to Oxford Bioscience Partners IV, L.P. and MRNA Fund II, L.P. or
their respective affiliates is expressly made junior in priority to the Secured
Parties’ interest in the Collateral; (ii) declare, pay or make any dividend or
distribution on any shares of the common stock or preferred stock of the Grantor
or apply any of its funds, property or assets to the purchase, redemption or
other retirement of any common or preferred stock of the Grantor; (iii) directly
or indirectly, prepay any indebtedness (other than to the Secured Parties), or
repurchase, redeem, retire or otherwise acquire any indebtedness of the Grantor;
(iv) make advances, loans or extensions of credit to any person; (v) become
either directly or contingently liable upon the obligations of any person by
assumption, endorsement or guaranty thereof or otherwise; (vi) enter into any
merger, consolidation or other reorganization with or into any other person or
acquire all or a portion of the assets or stock of any person or permit any
other person to consolidate with or merge with it; (vii) form any Subsidiary or
enter into any partnership, joint venture or similar arrangement; (viii)
materially change the nature of the business in which it is presently engaged;
(ix) enter into any transaction with any affiliate, except in ordinary course on
arms-length terms; or (xi) bill accounts under any name except the present name
of the Grantor.

 

(xiii)                          Maintain Operations and Manufacturing. 
Following an Event of Default, the Grantor shall use commercially reasonable
efforts to continue to maintain and operate the manufacturing facility described
on Schedule I hereto and to manufacture and distribute the Product.  In the
event that the Grantor for any reason is unable or unwilling to maintain and
operate such manufacturing facility and manufacture and distribute the Product,
the Secured Parties or their designee shall have the right to maintain and
operate such manufacturing facility and use the Collateral in order to
manufacture and distribute the Product, subject to the terms of the lease of the
manufacturing facility and any applicable Food and Drug Administration
requirements and the Grantor shall take all actions reasonably requested by the
Secured Parties (including obtaining any required consents) in connection
therewith.

 

(xiv)                         Use and Disposition of Collateral.  The Grantor
shall (i) not dispose of any of the Collateral whether by sale, lease or
otherwise except for (A) the sale of Inventory in the ordinary course of
business, and (B) the disposition or transfer of obsolete and worn-out Equipment
in the ordinary course of business and (ii) keep and maintain the Equipment in
good operating condition, except for ordinary wear and tear, and shall make all
necessary repairs and replacements thereof so that the value and operating
efficiency shall at all times be maintained and preserved.

 

(xv)                            Risk of Loss; Insurance.  The Grantor shall bear
the full risk of loss from any loss of any nature whatsoever with respect to the
Collateral.  At it’s own cost and expense in amounts and with carriers
acceptable to the Secured Parties, it shall (a) keep all its insurable
properties and properties in which it has an interest insured against the
hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to the Grantor’s
including, without limitation, public and product liability insurance, worker’s
compensation, insurance against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees and business interruption
insurance; (b)

 

13

--------------------------------------------------------------------------------


 

furnish the Secured Parties with (i) copies of all policies and evidence of the
maintenance of such policies at least 30 days before any expiration date, and
(ii) appropriate loss payable endorsements in form and substance satisfactory to
the Secured Parties, naming the Secured Parties as loss payees and providing
that as to the Secured Parties the insurance coverage shall not be impaired or
invalidated by any act or neglect of the Grantor and the insurer will provide
the Secured Parties with at least 30 days notice prior to cancellation.  Upon
the occurrence and continuation of any Event of Default:  the Grantor shall
instruct the insurance carriers that in the event of any loss thereunder, the
carriers shall make payment for such loss to the Secured Parties and not to the
Grantor and the Secured Parties jointly; if any insurance losses are paid by
check, draft or other instrument payable to the Grantor and the Secured Parties
jointly, the Secured Parties may endorse the Grantor’s name thereon and do such
other things as the Secured Parties may deem advisable to reduce the same to
cash; the Secured Parties are hereby authorized to adjust and compromise claims;
all loss recoveries received by the Secured Parties upon any such insurance
shall be applied to the Obligations, in such order as the Secured Parties in
their sole discretion shall determine.  In that event, any surplus shall be paid
by the Secured Parties to the Grantor or applied as may be otherwise required by
law, and any deficiency thereon shall be paid by the Grantor to the Secured
Parties, on demand.

 

(xvi)                         Notice of Certain Events.  The Grantor shall
promptly inform the Secured Parties in writing of: (a) the commencement of all
proceedings and investigations by or before and/or the receipt of any notices
from, any governmental or nongovernmental body and all actions and proceedings
in any court or before any arbitrator against or in any way concerning any of
the Grantor’s properties, assets or business, which might singly or in the
aggregate, have a materially adverse effect on the Grantor; (b) any amendment of
the Grantor’s certificate of incorporation or by-laws; (c) any change in the
Grantor’s business, assets, liabilities, condition (financial or otherwise),
results of operations or business prospects which has had or might have a
materially adverse effect on the Grantor; (d) any Event of Default or Default;
(e) any default or any event which with the passage of time or giving of notice
or both would constitute a default under any agreement for the payment of money
to which the Grantor is a party or by which the Grantor or any of the Grantor’s
properties may be bound which would have a material adverse effect on the
Grantor’s business, operations, property or condition (financial or otherwise)
or the Collateral; (f) any change in the location of the Grantor’s executive
offices; (g) any change in the location of the Grantor’s Inventory or Equipment
from the locations listed on Schedule I attached hereto, (h) any material delay
in the Grantor’s performance of any of its obligations to any Customer and of
any assertion of any material claims, offsets or counterclaims by any Customer
and of any allowances, credits and/or other monies granted by it to any
Customer; (i) and furnish to the Secured Parties all material adverse
information relating to the financial condition of any Customer; and (k) any
material return of goods.

 

(xvii)                      Attorney-in-fact.  The Grantor hereby irrevocably
appoints the Secured Parties or any other person whom the Secured Parties may
designate as the Grantor’s attorney-in-fact, with full power and authority in
place and stead of the Grantor and in the name of the Grantor or in its own name
to take any of the following actions upon the occurrence and continuation of an
Event of Default:  (i) endorse the Grantor’s name on any checks, notes,
acceptances, money orders, drafts or other forms of payment or security that may
come into the Secured Parties’ possession; (ii) sign the Grantor’s name on any
invoice or bill of lading relating to any Accounts, drafts against customers,
schedules and assignments of Accounts, notices of

 

14

--------------------------------------------------------------------------------


 

assignment, financing statements and other public records, verifications of
account and notices to or from Customers; (iii) verify the validity, amount or
any other matter relating to any Receivable by mail, telephone, telegraph or
otherwise with Customers; (iv) execute customs declarations and such other
documents as may be required to clear Inventory through United States Customs;
(v) do all things necessary to carry out this Agreement and all other Loan
Documents; (vi) continue any insurance existing pursuant to the terms of this
Agreement and pay all or any part of the premium therefor and the cost thereof;
and (vii) notify the post office authorities to change the address for delivery
of the Grantor’s mail to an address designated by the Secured Parties, and to
receive, open and dispose of all mail addressed to the Grantor.  The Grantor
hereby ratifies and approves all acts of the attorney.  The powers conferred on
the Secured Parties hereunder are solely to protect their interests in the
Collateral and shall not impose any duty upon them to exercise any such powers. 
Neither the Secured Parties nor the attorney will be liable for any acts or
omissions.  This power, being coupled with an interest, is irrevocable so long
as an account which is assigned to the Secured Parties or in which the Secured
Parties have a security interest remains unpaid and until the Obligations have
been fully satisfied.

 

(b)                                 Consent to License Agreement.  The Secured
Parties covenant and agree with the Grantor that in the event that the Secured
Parties exercise their rights hereunder and the Collateral is sold to a third
party, the Secured Parties shall use commercially reasonable efforts to (i)
ensure that such third party purchaser of any of the Collateral licensed under
the License Agreement agrees to be bound by the terms and conditions thereof,
until the expiration or termination thereof, and (ii) ensure that such
third-party purchaser shall agree to use commercially reasonable efforts to
ensure that all subsequent transferees of any of the Collateral licensed under
the License Agreement shall agree to be bound by the terms and conditions of the
License Agreement, until the expiration or termination thereof.

 

(c)                                  Food and Drug Administration.  The Grantor
shall comply in all material respects with all Food and Drug Administration
requirements necessary for the Secured Parties to exercise their rights
hereunder and to realize on the Collateral.

 

(d)                                 Collateral Assignment of the Lease.  Within
five (5) business days following the Closing Date, the Grantor shall deliver to
the Secured Parties the consent of the Equity Office Properties Trust to the
grant of the Security Interest and a valid collateral assignment of the Lease in
favor of the Secured Parties, which collateral assignment of the Lease shall be
in recordable form, to the Secured Parties’ satisfaction, necessary to give the
Secured Parties a duly perfected first priority assignment of the Lease.

 

(e)                                  Exclusive Licenses.  The Grantor shall not
grant an exclusive license to a third party to manufacture, use, sell or develop
the Product or enter into any exclusive license arrangement with a third party
providing for the manufacture, use, sale or development of the Product without
the consent of the Secured Parties, which consent shall not be unreasonably
withheld.

 

7.                                       Performance by Secured Parties of
Grantor’s Obligations.  If the Grantor fails to perform or comply with any of
its agreements contained herein and the Secured Parties, as provided for by the
terms of this Security Agreement and following reasonable written notice to

 

15

--------------------------------------------------------------------------------


 

the Grantor, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreements, the expenses of the Secured Parties incurred
in connection with such performance or compliance shall be payable by the
Grantor to the Secured Parties on demand and shall constitute Obligations
secured hereby.

 

8.                                       Remedies.  If an Event of Default (i)
has occurred and has continued for a period of 30 consecutive days without cure
by the Grantor with respect to items 1, 2, 3, and 4 set forth in the definition
of Event of Default (expect, with respect to paragraph 4(k) and 6(d) above, such
period shall be reduced to five (5) consecutive days), or (ii) has occurred and
is continuing with respect to all other items in the definition of Event of
Default, the Secured Parties may exercise, in addition to all other rights and
remedies granted to it in this Security Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the Code.  Without limiting the generality of
the foregoing, the Secured Parties, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below or expressly provided for) to or upon
the Grantor or any other person (all and each of which demands, defenses,
advertisements and notices are, to the extent permitted by applicable law,
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, license, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), at public or private sale or sales, at any
exchange, broker’s board or office of the Secured Parties or elsewhere upon such
terms and conditions as they may deem advisable and at such prices as they may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Secured Parties shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in the Grantor, which right or equity is
hereby waived, to the extent permitted by applicable law, or released.

 

The Grantor further agrees that, if an Event of Default has occurred and is
continuing, at the Secured Parties’ request, to assemble the Collateral and make
it available to the Secured Parties at places which the Secured Parties shall
reasonably select, whether at the Grantor’s premises or elsewhere.  The Secured
Parties shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in such order as the Secured Parties may elect, and only after such
application and after the payment by the Secured Parties of any other amount
required by any provision of law, must the Secured Parties account for the
surplus, if any, to the Grantor.  To the extent permitted by applicable law, the
Grantor waives all claims, damages and demands it may acquire against the
Secured Parties arising out of the exercise by it of any rights hereunder,
provided, that nothing contained in this Section shall relieve the Secured
Parties from liability arising solely from its gross negligence or willful
misconduct.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.  The Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral

 

16

--------------------------------------------------------------------------------


 

are insufficient to pay the Obligations and the fees and disbursements of any
attorneys employed by the Secured Parties to collect such deficiency.

 

For the purpose of enabling the Secured Parties to exercise rights and remedies
under this Section 8 at such time as the Secured Parties shall be lawfully
entitled to exercise such rights and remedies, the Grantor hereby grants to the
Secured Parties an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to the Grantor) to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by the Grantor or as to which the Grantor has the right to
use, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.  The use of such license by the Secured Parties
shall be exercised, at the option of the Secured Parties, upon the occurrence
and during the continuation of an Event of Default; provided that any license,
sublicense or other transaction entered into by the Secured Parties in
accordance herewith shall be binding upon the Grantor notwithstanding any
subsequent cure of an Event of Default.

 

9.                                       Severability.  Any provision of this
Security Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

10.                                 Paragraph Headings.  The paragraph headings
used in this Security Agreement are for convenience of reference only and are
not to affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

11.                                 Cumulative Remedies.  The rights and
remedies provided herein and in the Going Forward Agreement may be exercised
singly or concurrently and are not exclusive of any rights or remedies provided
by law or in equity or by statute.

 

12.                                 Waivers and Amendments; Successors and
Assigns.  None of the terms or provisions of this Security Agreement may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the party to be charged with enforcement.  This Security
Agreement shall be binding upon the successors and permitted assigns of the
Grantor and shall inure to the benefit of the Secured Parties and their
successors and assigns.  The Grantor may not assign its rights or obligations
under this Security Agreement without the prior written consent of the Secured
Parties.

 

13.                                 Termination of Security Interest; Release of
Collateral.

 

(a)                                  Upon the payment and performance in full by
the Grantor of its Obligations, the security interest granted in the Collateral
pursuant to this Agreement (the “Security Interest”) shall terminate and all
rights to the Collateral shall revert to the Grantor.

 

(b)                                 Upon any such termination of the Security
Interest, the Secured Parties will, at the expense of the Grantor, execute and
deliver to the Grantor such documents and take

 

17

--------------------------------------------------------------------------------


 

such other actions as the Grantor shall reasonably request to evidence the
termination of the Security Interest and deliver to the Grantor all Collateral
so released then in its possession.

 

14.                                 Notices.  Any notices required or permitted
to be given under the terms of this Security Agreement shall be in writing and
shall be sent by mail, personal delivery, telephone line facsimile transmission
or courier and shall be effective 5 days after being placed in the mail, if
mailed, or upon receipt, if delivered personally, by telephone line facsimile
transmission or by courier, in each case addressed to a party at such party’s
address (or telephone line facsimile transmission number) shown below or such
other address (or telephone line facsimile transmission number) as a party shall
have provided by notice to the other party in accordance with this provision. 
In the case of any notice to the Grantor, such notice shall be addressed to the
Grantor 140 Union Square Drive, New Hope, PA 18938, Attention: Chief Financial
Officer (telephone line facsimile number (215) 862-7139), and a copy shall also
be given to: Epstein, Becker and Green, P.C., 111 Huntington Avenue, Boston, MA
02199 Attention: Susan E. Pravda, Esq. (telephone line facsimile transmission
number (617) 342-4001), and in the case of any notice to the Secured Parties,
such notice shall be addressed to the Secured Parties at Xmark Fund, L.P. and
Xmark Fund, Ltd., 152 West 57th Street, 21st Floor, New York, New York 10019,
Attention: Mitchell D. Kaye (telephone line facsimile transmission number (212)
247-1329), and a copy shall be given to: Lowenstein Sandler PC, 65 Livingston
Avenue, Roseland, New Jersey 07068 Attention: John D. Hogoboom, Esq. (telephone
line facsimile transmission number (973) 597-2383).

 

15.                                 Integration.  This Security Agreement
represents the agreement of the Grantor and the Secured Parties with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Secured Parties relative to subject matter
hereof not expressly set forth or referred to herein.

 

16.                                 Governing Law.  This Security Agreement and
the rights and obligations of the Grantor hereunder shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
except to the extent that under the New York Uniform Commercial Code the laws of
another jurisdiction govern matters of perfection and the effect of perfection
or non-perfection of any security interest granted hereunder.

 

17.                                 Counterparts.  This Security Agreement may
be executed in counterparts and by the parties hereto on separate counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.  A telephone line facsimile transmission
of this Security Agreement bearing a signature on behalf of a party hereto shall
be legal and binding on such party.

 

18.                                 Waiver of Jury Trial.  To the extent
permitted by applicable law, each of the Grantor and the Secured Parties waives
any right to have a jury participate in resolving any dispute, whether sounding
in contract, tort, or otherwise between the parties hereto arising out of,
connected with, related to, or incidental to the relationship between any of
them in connection with this Security Agreement or the transactions contemplated
hereby.  Instead, any such dispute resolved in court will be resolved in a bench
trial without a jury, submitted to jurisdiction in the Southern District of New
York and New York State Courts located in the County of New York.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

 

PHOTOGEN TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/  Brooks Boveroux

 

 

 

Name: Brooks Boveroux

 

 

Title: Chief Financial Officer

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

XMARK FUND, L.P.

 

 

 

 

 

By:

/s/  Mitchell D. Kaye

 

 

 

Name:  Mitchell D. Kaye

 

 

 

Title:  Chief Investment Officer

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

XMARK FUND, LTD.

 

 

 

 

 

By:

/s/  Mitchell D. Kaye

 

 

 

Name:  Mitchell D. Kaye

 

 

 

Title:  Chief Investment Officer

 

 

 

19

--------------------------------------------------------------------------------